Title: To Thomas Jefferson from Michael Fry and Nathan Coleman, 17 October 1801
From: Fry, Michael,Coleman, Nathan
To: Jefferson, Thomas


Sir
Philada Oct 17 1801
The Victualers (Butchers) of Philadelphia have long been distinguished among their fellow Citizens, for their support of and attachment to Republican principles; and at the late election they have the satisfaction of seeing one of their own proffession elevated to the dignity of a representative in the State Assembly. This is indeed the triumph of republicanism
The Subscribers rejoiced at the downfall of a faction who wished to raise the rich & proud, over the humble and industrious Citizen; and we are now happy in being enabled to place confidence in the Man who while a private citizen laboured with success to remove the European prejudice “That Animals were inferior & Degenerated in the New World”
As a further confirmation of the truths you have so well established we pray you to accept a hind Quarter of the largest Calf of her Age which we remember to have seen in this part of the Country. We have dressed it well and packed it in superfine flour; and as the weather is cool there is no doubt but it will be as good when it arrives in the City of Washington as if it had been dressed this day in Philada.
We hope that you will consider this as a small token of our Attachment and Gratitude—happy that we have lived to see the time, when we may, with sentiments of respect & Veneration, subscribe ourselves without giving Offence.
Your fellow Citizens
Mich Fry
Nathan Coleman
The Calf weighed when Alive 438 lb. when dressed for the Market 315
Her age—115 Days
